DETAILED ACTION
This office action is in response to application 17/348,799 filed 6/16/2021.
Claims 1-20 have been examined.
The IDS sent 8/31/2021 and 12/13/2021 have been considered.
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan.    Examiner notes the priority documents to JP2020-111700 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 13, 15, 17, and 19-20  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Smirnov (Smirnov et al. US 2016/0139609 A1)

Regarding claim 1, Smirnov teaches A data management system, (Smirnov [0031] teaches a mass flow controller (MFC) 100 that is an example of a data management system as it manages short-term and long-term data stores) comprising: a data acquisition unit configured to acquire, from each of a plurality of sensors, measurement data obtained by measuring a fluid flowing in a flow path; (Smirnov Fig.1 and supporting paras [0033]-[0035] discloses Mass Flow Sensor 125 provides a digital signal that is indicative of the flow rate through sensor tube 120 using control component 140, where 140 receives and process the sensor data, thus is a data acquisition unit.  Smirnov [0035] discloses temperature and pressure sensors that are also used in the  measurement of the flow.  Thus there are a plurality of sensors.) a data recording unit configured to record the acquired measurement data; (Smirnov [0036] discloses on-board analysis component 156 that includes a data-logging component 160 and is an example of a data recording unit configured to record the acquired measurement data.   See also [0007] and [0029] that discloses data sets containing sensor information is written to short term memory 175 and long term memory 180 ) and a data volume reduction unit configured to reduce a data volume to be recorded for a target sensor (Smirnov Fig. 2 and supporting paras [0011] that discloses a flowchart depicting an exemplary method carried out by the mass flow controller depicted in Fig. 1 that records samples in short term memory and long term memory.    Smirnov [0028] discloses the data sets may be statistic representations of the data sets.   Smirnov [0054] discloses this may represent a min/max/average value, which would be an example of a data volume reduction since all of the data points needed to for the statistical data points are not needed in the data set.  Smirnov [0055] further discloses that triggers are used to further reduce the number of data sets that are stored (i.e. further reduce the volume of data recorded).  Thus Smirnov discloses a plurality of means to reduce data volume.) based on the measurement data acquired from another sensor installed in either an upstream or a downstream from itself in the flow path among the plurality of sensors.  (Smirnov [0035] and [0040] discloses the temperature sensor upstream of the sensor tube 120 is used in combination to compute a flow volume. The temperature sensor is an example of a Smirnov [0007] change specific functional parameters associated with a particular condition (such as a flow rate anomaly) and would be tracked in unison.  Thus the temperature reading contributes to the flow rate calculation which may cause a trigger  to trip (or not trip) thus drives the handling of the data sets, including the data reduction of the data set. )

Regarding claim 7, Smirnov teaches all of the limitations of claim 1 above. Smirnov further teaches wherein the data volume reduction unit is configured to reduce the number of samples per unit time of the measurement data acquired from the target sensor.  (Smirnov [0055] discloses the number of data sets are reduced where a data set is an example of a sample as it represents the related signals over a period of time. )

Regarding claim 10, Smirnov teaches all of the limitations of claim 1 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data size per one piece of the measurement data acquired from the target sensor.   (Examiner notes that consistent with paragraph [0058] of the instant application, a reduction of data size per one piece of the measurement data acquired from the target sensor may be to reduce the data size per one piece of  data stored per the data size of the measurement data acquired from the sensor.  Smirnov [0055] discloses the that sensor data such as set point and pressure stored in the data set shown in Fig 4.D  may include a data range which is a value of 0 to 10 which represents set point ranges as described in Table 1 in paragraph [0057].   Examiner notes that the value 0 to 10 can be expressed as a 4 bit value, and the numbers it represents such as 85% cannot be expressed in a 4 bit value.   The most compact representation of this would hold a digital value of 0 to 100 which would require 7 bits (which could express the values 0 to 132 which may hold an integer version of the % which would be expressed as a real value).)

Regarding claim 13, Smirnov teaches all of the limitations of claim 1 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in response to elapse of a preset time.  (Smirnov [0038] discloses that the data sets of statistical values are periodically stored.  Smirnov [0070] discloses the periods may be set such as each day, which is an example of a preset time that triggers the process of creating a data set that represents a reduction of a data volume.)

Regarding claim 15, Smirnov teaches all of the limitations of claim 1 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in response to remaining recordable capacity for the measurement data falling below a preset threshold.  (Smirnov [0022] teaches that the data volume reduction is in response to limitation of the data transferring bandwidth and the storage capabilities of the tool (such as the size of Short-Term Data Store 175 and Long Term Data Store 180 shown in Figure 1 of Smirnov.), where the transferring bandwidth and storage capabilities of the tool are examples of a preset threshold that cause the system to perform volume reduction. )

Regarding claim 17, Smirnov teaches all of the limitations of claim 1 above.  Smirnov further teaches further comprising: a data transmission unit configured to transmit the measurement data after a data volume is reduced to another data utilization device which utilizes the measurement data.  (Smirnov Fig. 1 and supporting para [0036] and [0038] that disclose external processing tools 185 utilize the data archive 190 that may perform a more detailed analysis of the logged data.)

Regarding claim 19, Smirnov teaches A data management method, (Smirnov [Abstract] teaches the disclosure is directed to a method of managing snapshots of condition-specific data.   See also Smirnov [0031] teaches a mass flow controller (MFC) 100 that is an example of a data management system as it manages short-term and long-term data stores) comprising: acquiring measurement data obtained by measuring a fluid flowing in a flow path from each of a plurality of sensors; (Smirnov Fig.1 and supporting paras [0033]-[0035] discloses Mass Flow Sensor 125 provides a digital signal that is indicative of the flow rate through sensor tube 120 using control component 140, where 140 receives and process the sensor data, thus is a data acquisition unit.  Smirnov [0035] discloses temperature and pressure sensors that are also used in the  measurement of the flow.  Thus there are a plurality of sensors.) recording the acquired measurement data; (Smirnov [0036] discloses on-board analysis component 156 that includes a data-logging component 160 and is an example of a data recording unit configured to record the acquired measurement data.   See also [0007] and [0029] that discloses data sets containing sensor information is written to short term memory 175 and long term memory 180 ) and reducing a data volume to be recorded for a target sensor (Smirnov Fig. 2 and supporting paras [0011] that discloses a flowchart depicting an exemplary method carried out by the mass flow controller depicted in Fig. 1 that records samples in short term memory and long term memory.    Smirnov [0028] discloses the data sets may be statistic representations of the data sets.   Smirnov [0054] discloses this may represent a min/max/average value, which would be an example of a data volume reduction since all of the data points needed to for the statistical data points are not needed in the data set.  Smirnov [0055] further discloses that triggers are used to further reduce the number of data sets that are stored (i.e. further reduce the volume of data recorded).  Thus Smirnov discloses a plurality of means to reduce data volume.)  based on the measurement data acquired from another sensor installed in either an upstream or a downstream from itself in the flow path among the plurality of sensors.   (Smirnov [0035] and [0040] discloses the temperature sensor upstream of the sensor tube 120 is used in combination to compute a flow volume. The temperature sensor is an example of a Smirnov [0007] change specific functional parameters associated with a particular condition (such as a flow rate anomaly) and would be tracked in unison.  Thus the temperature reading contributes to the flow rate calculation which may cause a trigger  to trip (or not trip) thus drives the handling of the data sets, including the data reduction of the data set. )


Regarding claim 20, Smirnov teaches A recording medium having a data management program recorded therein, wherein the program, when executed by a computer, causes the computer to function as: (Smirnov [0088] teaches the solution may be a field programmable gate array.)  a data acquisition unit configured to acquire measurement data obtained by measuring a fluid flowing in a flow path from each of a plurality of sensors; (Smirnov Fig.1 and supporting paras [0033]-[0035] discloses Mass Flow Sensor 125 provides a digital signal that is indicative of the flow rate through sensor tube 120 using control component 140, where 140 receives and process the sensor data, thus is a data acquisition unit.  Smirnov [0035] discloses temperature and pressure sensors that are also used in the  measurement of the flow.  Thus there are a plurality of sensors.) a data recording unit configured to record the acquired measurement data; (Smirnov [0036] discloses on-board analysis component 156 that includes a data-logging component 160 and is an example of a data recording unit configured to record the acquired measurement data.   See also [0007] and [0029] that discloses data sets containing sensor information is written to short term memory 175 and long term memory 180 ) 
and a data volume reduction unit configured to reduce a data volume to be recorded for a target sensor (Smirnov Fig. 2 and supporting paras [0011] that discloses a flowchart depicting an exemplary method carried out by the mass flow controller depicted in Fig. 1 that records samples in short term memory and long term memory.    Smirnov [0028] discloses the data sets may be statistic representations of the data sets.   Smirnov [0054] discloses this may represent a min/max/average value, which would be an example of a data volume reduction since all of the data points needed to for the statistical data points are not needed in the data set.  Smirnov [0055] further discloses that triggers are used to further reduce the number of data sets that are stored (i.e. further reduce the volume of data recorded).  Thus Smirnov discloses a plurality of means to reduce data volume.) based on the measurement data acquired from another sensor installed in either an upstream or a downstream from itself in the flow path among the plurality of sensors.  (Smirnov [0035] and [0040] discloses the temperature sensor upstream of the sensor tube 120 is used in combination to compute a flow volume. The temperature sensor is an example of a Smirnov [0007] change specific functional parameters associated with a particular condition (such as a flow rate anomaly) and would be tracked in unison.  Thus the temperature reading contributes to the flow rate calculation which may cause a trigger  to trip (or not trip) thus drives the handling of the data sets, including the data reduction of the data set. )



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-9, 11-12, 14-15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov (Smirnov et al. US 2016/0139609 A1)and further in view of Ono (ONO et al., US 2019/0310158 A1).
Regarding claim 2, Smirnov teaches all of the limitations of claim 1 above.  However, Smirnov does not explicitly teach wherein a physical quantity to be measured of the other sensor is the same as the physical quantity to be measured of the target sensor. 
Ono, of a similar field of endeavor, further teaches wherein a physical quantity to be measured of the other sensor is the same as the physical quantity to be measured of the target sensor.  (Ono, Fig. 24 and supporting paras [0071] that discloses sensor data is tracked in a pair list 2400 where sensor pairs are adjacent to one another and are used in conjunction in correlation analysis to determine if, for example, there is a leak in a water system.  Thus the solution of Smirnov in view of Ono would track two flow volumes (along with any other functional parameters such as the vibration data of Ono [0005] and [0089] from two adjacent signals in a single data set.   One would track flow volumes along with vibration.)
Smirnov and Ono are in a similar field of endeavor as both relate to tracking flow in a system that minimizes the data retained.   Thus it would have been obvious to one of ordinary skill in the art to incorporate the sensor pair data of Ono and the need to reduce data collection volume into the solution of Smirnov that provides a means to reduce data collection volume.  One would be motivated to do so in order to (Ono [0005]) manage data in pairs where sensor data from two adjoining pairs is needed to estimate the location of a water leak between the two sensors.   Thus Smirnov in view of Ono would track the flow as well as the vibration data in pairs.  Flow is the most obvious means of detecting a leak, and vibration as a second means of detecting a leak.
The reasons for obviousness regarding claims 3-6, 8-9, 11-12, 14, 16, and 18 for combing Ono into Smirnov are the same as set forth in claim 2 above.


Regarding claim 3, Smirnov teaches all of the limitations of claim 1 above.  However, Smirnov does not explicitly teach wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in a target period based on a time-series change of the measurement data acquired from the other sensor in a corresponding period.  
Ono, of a similar field of endeavor, further teaches wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in a target period based on a time-series change of the measurement data acquired from the other sensor in a corresponding period.  (Ono [0089] discloses that data may be acquired in fragmentary forms with short periods of time. Ono [00132]-[0133] discloses that the data is acquired based on a pair list of two adjacent sensor terminals.   Thus the data volume reduction of the data set reduces a data volume for the target sensor (one of the two sensors in the pair) based on measured data in the same time window where a plurality of measurements may be taken and averaged (thus is an example of a time-series change) of the measurement data for the other sensor in the pair list during the corresponding time window (i.e. time period).)
The motivation to combine Ono into Smirnov is the same as set forth in claim 2 above.


Regarding claim 4, the combination of Smirnov and Ono teaches all of the limitations of claim 2 above.
Ono further teaches  wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in a target period based on a time-series change of the measurement data acquired from the other sensor in a corresponding period.  (Ono [0089] discloses that data may be acquired in fragmentary forms with short periods of time. Ono [00132]-[0133] discloses that the data is acquired based on a pair list of two adjacent sensor terminals.   Thus the data volume reduction of the data set reduces a data volume for the target sensor (one of the two sensors in the pair) based on measured data in the same time window where a plurality of measurements may be taken and averaged (thus is an example of a time-series change) of the measurement data for the other sensor in the pair list during the corresponding time window (i.e. time period).)
The motivation to combine Ono into Smirnov is the same as set forth in claim 2 above.


Regarding claim 5, the combination of Smirnov and Ono teaches all of the limitations of claim 3 above.  
Ono further teaches wherein, in a case where a similarity between the time-series change of the measurement data acquired from the other sensor in the corresponding period and a time-series change of the measurement data acquired from the target sensor in the target period falls within a preset range, the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in the target period.  (Ono [0118] teaches that data (i.e. signal pair data) is analyzed over a signal processing range and is evaluated according to such preset ranges such as from 300 Hz to 330 Hz.   Thus the data volume reduction as described in claim 2 would be performed for both values in the signal pair in the data set, including when the time -series change of measurement data acquired from the other and target sensors in the target period falls within a preset range.)


Regarding claim 6, the combination of Smirnov and Ono teaches all of the limitations of claim 5 above.   
Ono further teaches wherein the data volume reduction unit is configured to delete a part of the measurement data acquired from the target sensor for at least one time excluding a start point and an end point of the target period.  (Ono [0094]-[0095] teaches deleting sensor data that is outside of the selected band.  Thus Smirnov in view of Ono would delete data other than sensor data needed based on the FFT results in the target period defined by the target period covered in the data set described in claim 2 above.   Note that Smirnov Fig. 4A and supporting para [0013] discloses the snapshot period contains a start point 0 and end point 1000, thus the period of the solution of Smirnov in view of Ono would contain both a start point and an end point to define the period  for collecting data to perform volume reduction on. )
Smirnov and Ono are in a similar field of endeavor as both relate to tracking flow in a system that minimizes the data retained.   Thus it would have been obvious to one of ordinary skill in the art to incorporate the filtering of data as described by Ono that describes a need to minimize the data collected into the solution of Smirnov that provides an additional mean to reduce data collection volume.  One would be motivated to do so in order to (Ono [0094]) delete data that falls outside of the band that defines the environmental condition that you are seeking to determine (such as a water leakage).   This is especially important since the band of unnecessary data for the condition detection can be remarkably larger than the band needed to detect the condition, and deleting unnecessary data reduces the transmission of data to a host while keeping the condition signal information (i.e. the data related to the water leakage).


Regarding claim 8, the combination of Smirnov and Ono teaches all of the limitations of claim 2 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce the number of samples per unit time of the measurement data acquired from the target sensor.   (Smirnov [0055] discloses the number of data sets are reduced where a data set is an example of a sample as it represents the related signals over a period of time. )


Regarding claim 9, the combination of Smirnov and Ono teaches all of the limitations of claim 3 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce the number of samples per unit time of the measurement data acquired from the target sensor.  (Smirnov [0055] discloses the number of data sets are reduced where a data set is an example of a sample as it represents the related signals over a period of time.   Examiner notes when the number of data sets is reduced both of the sensor pair values are reduced, which would include reducing the measurements from the target sensor.)


Regarding claim 11, the combination of Smirnov and Ono teaches all of the limitations of claim 2 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data size per one piece of the measurement data acquired from the target sensor.   Examiner notes that consistent with paragraph [0058] of the instant application, a reduction of data size per one piece of the measurement data acquired from the target sensor may be to reduce the data size per one piece of  data stored per the data size of the measurement data acquired from the sensor.  Smirnov [0055] discloses the that sensor data such as set point and pressure stored in the data set shown in Fig 4.D  may include a data range which is a value of 0 to 10 which represents set point ranges as described in Table 1 in paragraph [0057].   Examiner notes that the value 0 to 10 can be expressed as a 4 bit value, and the numbers it represents such as 85% cannot be expressed in a 4 bit value.   The most compact representation of this would hold a digital value of 0 to 100 which would require 7 bits (which could express the values 0 to 132 which may hold an integer version of the % which would be expressed as a real value).)


Regarding claim 12, the combination of Smirnov and Ono teaches all of the limitations of claim 3 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data size per one piece of the measurement data acquired from the target sensor.  (Examiner notes that consistent with paragraph [0058] of the instant application, a reduction of data size per one piece of the measurement data acquired from the target sensor may be to reduce the data size per one piece of  data stored per the data size of the measurement data acquired from the sensor.  Smirnov [0055] discloses the that sensor data such as set point and pressure stored in the data set shown in Fig 4.D  may include a data range which is a value of 0 to 10 which represents set point ranges as described in Table 1 in paragraph [0057].   Examiner notes that the value 0 to 10 can be expressed as a 4 bit value, and the numbers it represents such as 85% cannot be expressed in a 4 bit value.   The most compact representation of this would hold a digital value of 0 to 100 which would require 7 bits (which could express the values 0 to 132 which may hold an integer version of the % which would be expressed as a real value).)

Regarding claim 14, the combination of Smirnov and Ono teaches all of the limitations of claim 2 above.   Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in response to elapse of a preset time.  (Smirnov [0038] discloses that the data sets of statistical values are periodically stored.  Smirnov [0070] discloses the periods may be set such as each day, which is an example of a preset time.)


Regarding claim 16, the combination of Smirnov and Ono teaches all of the limitations of claim 2 above.  Smirnov further teaches wherein the data volume reduction unit is configured to reduce a data volume to be recorded for the target sensor in response to remaining recordable capacity for the measurement data falling below a preset threshold.  (Smirnov [0022] teaches that the data volume reduction is in response to limitation of the data transferring bandwidth and the storage capabilities of the tool (such as the size of Short-Term Data Store 175 and Long Term Data Store 180 shown in Figure 1 of Smirnov.), where the transferring bandwidth and storage capabilities of the tool are examples of a preset threshold that cause the system to perform volume reduction. )


Regarding claim 18, the combination of Smirnov and Ono teaches all of the limitations of claim 2 above.  Smirnov further teaches further comprising: a data transmission unit configured to transmit the measurement data after a data volume is reduced to another data utilization device which utilizes the measurement data.  (Smirnov Fig. 1 and supporting para [0036] and [0038] that disclose external processing tools 185 utilize the data archive 190 that may perform a more detailed analysis of the logged data.)




Conclusion
The prior art made of record and not relied upon is considered pertinent to the disclosure:
A description posted online at https://blog.datascienceheroes.com/time-series-analysis-profiling-using-max-min/ that discloses that one technique for recording time-series change of measurement data may be statistical data as described by Smirnov.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138